Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 1 of 7 PageID #: 741



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
                                                   § CASE NUMBER 1:07-CR-00236-2-MAC
 v.                                                §
                                                   §
                                                   §
 ANTHONY LIONEL JONES                              §
                                                   §

          REPORT AND RECOMMENDATION ON PETITION FOR WARRANT
                    FOR OFFENDER UNDER SUPERVISION

         Pending is a “Petition for Warrant or Summons for Offender Under Supervision” filed

  June 16, 2020, alleging that the Defendant, Anthony Lionel Jones, violated his conditions of

  supervised release. This matter is referred to the undersigned United States magistrate judge for

  review, hearing, and submission of a report with recommended findings of fact and conclusions

  of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir. 1994); see also 18 U.S.C.

  § 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                            I. The Original Conviction and Sentence

         Anthony Lionel Jones was sentenced on March 30, 2009, before The Honorable Ron

  Clark, of the Eastern District of Texas, after pleading guilty to the offense of Possession of a

  Firearm in Furtherance of a Drug Trafficking Crime, a Class A felony. This offense carried a

  statutory maximum imprisonment term of life.         Anthony Lionel Jones was subsequently

  sentenced to 132 months’ imprisonment followed by a 5 year term of supervised release subject

  to the standard conditions of release, plus special conditions to include financial disclosure,

  substance abuse testing and treatment, and a $100 special assessment.




                                                 -1-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 2 of 7 PageID #: 742



                                      II. The Period of Supervision

         On October 18, 2017, Anthony Lionel Jones completed his period of imprisonment and

  began service of the supervision term.      On March 28, 2018, this case was re-assigned to the

  Honorable District Judge Marcia A. Crone.

                                           III. The Petition

         United States Probation filed the Petition for Warrant for Offender Under Supervision

  raising six allegations. The petition alleges that Anthony Lionel Jones violated the following

  conditions of release:

         Allegation 1. The defendant shall notify the probation officer ten days prior to any
         change of residence or employment.

         Allegation 2. The defendant shall work regularly at a lawful occupation unless
         excused by the probation officer for schooling, training or other acceptable
         reasons.

         Allegation 3. The Defendant shall answer truthfully all inquiries by the probation
         officer and follow the instructions of the probation officer.

         Allegation 4. That the defendant shall report to the probation officer as directed
         by the court and submit a truthful and complete written report within the first five
         days of each month.

         Allegations 5 & 6. The Defendant shall not commit another federal, state, or local
         crime.

                                           IV. Proceedings

         On July 30, 2020, the undersigned convened a hearing pursuant to Rule 32.1 of the

  Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

  violated conditions of supervised release, and the appropriate course of action for any such

  violations.

         At the revocation hearing, counsel for the Government and the Defendant announced an

  agreement as to a recommended disposition regarding the revocation. The Defendant agreed to

                                                  -2-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 3 of 7 PageID #: 743



  plead “true” to the first allegation that claimed he failed to notify the probation department of his

  change in employment.         In return, the parties agreed that he should serve a term of 8 months’

  imprisonment with one year of supervised release to follow.

                                          V. Principles of Analysis

          According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

  release and require the defendant to serve in prison all or part of the term of supervised release

  authorized by statute for the offense that resulted in such term of supervised release without

  credit for time previously served on post-release supervision, if the court, pursuant to the Federal

  Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

  a preponderance of the evidence that the defendant violated a condition of supervised release,

  except that a defendant whose term is revoked under this paragraph may not be required to serve

  on any such revocation more than five years in prison if the offense that resulted in the term of

  supervised release is a Class A felony, more than three years if such offense is a Class B felony,

  more than two years in prison if such offense is a Class C or D felony, or more than one year in

  any other case. The original offense of conviction was a Class A felony, therefore, the maximum

  imprisonment sentence is 5 years.

          According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

  that the Defendant violated conditions of supervision by failing to notify the probation

  department of his change in employment, the Defendant will be guilty of committing a Grade C

  violation. U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade C violation, the court

  may (A) revoke probation or supervised release; or (B) extend the term of probation or

  supervised release and/or modify the conditions of supervision.


  1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
  are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).

                                                        -3-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 4 of 7 PageID #: 744



         U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

  a Grade C violation and a criminal history category of IV, the policy statement imprisonment

  range is 6 to 12 months.

         According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

  determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

  minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

  imprisonment that includes a term of supervised release with a condition that substitutes

  community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

  any portion of the minimum term.

         According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

  defendant is required to serve a term of imprisonment, the court may include a requirement that

  the defendant be placed on a term of supervised release after imprisonment. The length of such a

  term of supervised release shall not exceed the term of supervised release authorized by statute

  for the offense that resulted in the original term of supervised release, less any term of

  imprisonment that was imposed upon revocation of supervised release. The authorized term of

  supervised release for this offense is not more than 5 years.

         U.S.S.G. § 7B1.3(g)(2) indicates where supervised release is revoked and the term of

  imprisonment imposed is less than the maximum term of imprisonment imposable upon

  revocation, the court may include a requirement that the defendant be placed on a term of

  supervised release upon release from imprisonment. The length of such a term of supervised

  release shall not exceed the term of supervised release authorized by statute for the offense that

  resulted in the original term of supervised release, less any term of imprisonment that was

  imposed upon revocation of supervised release.



                                                  -4-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 5 of 7 PageID #: 745



         In determining the Defendant’s sentence, the court shall consider:

         1. The nature and circumstance of the offense and the history and characteristics of the
            defendant; see 18 U.S.C. § 3553(a)(1);

         2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
            to protect the public from further crimes of the defendant; and to provide the
            Defendant with needed educational or vocational training, medical care, other
            corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
            (D);

         3. Applicable guidelines and policy statements issued by the Sentencing Commission,
            for the appropriate application of the provisions when modifying or revoking
            supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
            defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

         4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
            U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
            U.S.C. § 3553(a)(5); and

         5. The need to avoid unwarranted sentence disparities among defendants with similar
            records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

         6. The need to provide restitution to any victims of the offense.

  18 U.S.C. §§ 3583(e) and 3553(a).
                                           VI. Application

         The Defendant pled “true” to the petition’s allegation that he violated a standard

  condition of release that he failed to notify the probation department of his change in

  employment. Based upon the Defendant’s plea of “true” to this allegation of the Petition for

  Warrant or Summons for Offender Under Supervision and U.S.S.G. § 7B1.1(a), the undersigned

  finds that the Defendant violated a condition of supervised release.

         The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

  3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is

  IV. The policy statement range in the Guidelines Manual is 6 to 12 months. The Defendant did




                                                  -5-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 6 of 7 PageID #: 746



  not comply with the conditions of supervision and has demonstrated an unwillingness to adhere

  to conditions of supervision.

         Consequently, incarceration appropriately addresses the Defendant’s violation. The

  sentencing objectives of punishment, deterrence and rehabilitation along with the

  aforementioned statutory sentencing factors will best be served by a prison sentence of 8 months

  with one year of term of supervised release to follow.

                                      VII. Recommendations

         The court should find that the Defendant violated the allegation in the petition that he

  violated a standard condition of release by failing to notify the probation department of his

  change in employment. The petition should be granted and the Defendant’s supervised release

  should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term

  of 8 months’ imprisonment with one year of term of supervised release to follow.

         In addition to the mandatory and standard conditions of supervised release, the same

  special conditions previously imposed shall be imposed, including financial disclosure and

  participation in a program of testing and treatment for substance abuse. The rationale for these

  special conditions is contained in the Defendant’s Presentence Investigation Report, including

  monitoring his finances for employment and his history of substance abuse.

                                         VIII. Objections
         At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

  the government each signed a standard form waiving their right to object to the proposed

  findings and recommendations contained in this report, consenting to revocation of supervised

  release, and consenting to the imposition of the above sentence recommended in this report

  (involving all conditions of supervised release, if applicable). The Defendant also waived his

  right to be present and speak and have his counsel present and speak before the district court

                                                 -6-
Case 1:07-cr-00236-MAC-KFG Document 194 Filed 08/10/20 Page 7 of 7 PageID #: 747



  imposes the recommended sentence.     Therefore, the court may act on this report and

  recommendation immediately.

         SIGNED this 10th day of August, 2020.




                                                  _________________________
                                                  Zack Hawthorn
                                                  United States Magistrate Judge




                                            -7-
